CROCKETT, J.
— From the opinion recently delivered, in this cause, it appears that we found no error in so much of the judgment of the court below as adjudged to the plaintiff the title and right of possession to two undivided thirteenth parts of the mine and mining ground in contest; nor in so much thereof as awarded to her as against the Union Copper Mining Company the sum of one hundred and twenty-four thousand five hundred and ninety-eight dollars, being the amount found to be due to her from said company on an equitable accounting. But we held to be erroneous so much of the judgment as awarded to the plaintiff the sum of nineteen thousand eight hundred and eight dollars as against the defendants C. T. Meador, James Littlehale, Henry Balch, Thomas McCarthy, Agnes McCarthy, C. P. Tolor, Thomas Hardy, Oakes Ames, P. W. Freeman, John H. Swain and Reuben Meador, who were not in possession of the mine at the commencement of the action; and for this error we ordered the judgment to be reversed, and the cause remanded for a new trial. But after the filing of our former opinion, the plaintiff in due time presented her petition for a modification of the judgment; and on reflection, we are convinced there is no reason why the parties should be put to the expense and delay of another trial. The facts are all ascertained and an accounting has been had at a great expense; and it only remains for the -court to pronounce the proper judgment.
Our former order directing a new trial is therefore set aside, and the judgment of the district court is affirmed, except so much thereof as awards to the plaintiff the sum of nineteen thousand eight hundred and eight dollars as against the said C. T. Meador and other defendants above named; and as to that portion of said judgment the same is reversed; and the district court is ordered to modify its judgment accordingly, and to dismiss the action as to the above-named defendants.
We concur: Rhodes, C. J.; Sprague, J.